DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaufold (US 2018/0009995).
Regarding claim 1, Kaufold (US 2018/0009995) teaches A device for inactivating a pathogen in an environment, the device comprising: a substrate (Paragraph [0006] the floor); a comprising a polymer dried or cured onto the substrate (Paragraph [0006] states the composition is cured to the floor), wherein the polymer comprises at least one of an ablative polymer and a sacrificial polymer (Paragraph [0006] states it is a sacrificial floor coating); and a pathogen inactivating material infused within the polymer, wherein, at a given time, a portion of the pathogen inactivating material is exposed to the environment, and wherein the device is configured to periodically or intermittently expose additional pathogen inactivating material to the environment (Paragraph [0006]).
Regarding claim 5, Kaufold further teaches the substrate is a floor, which is a non-woven material.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufold (US 2018/0009995) as applied to claim 1 above, and further in view of Dyer (US 2002/0165260).
Regarding claims 9 and 10, Kaufold is set forth above but appears to be silent with regards to a biocide and virucide comprising benzalkonium chloride, quaternary ammonium salt, and an enzyme that targets a virus.
Dyer (US 2002/0165260) teaches the pathogen inactivating material is a virucide/biocide (benzalkonium chloride is disclosed, Paragraph [0019]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kaufold such that the pathogen inactivating material comprises benzalkonium chloride as taught by Dyer to arrive at the claimed invention. One would have been motivated to do so in order to utilize a known and effective pathogen inactivating material to arrive at a successfully operating device. The combination of familiar prior art elements according to known means in order to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufold (US 2018/0009995) as applied to claim 1 above, and further in view of McDaniel (US 2021/0015108).
Regarding claims 11 and 12, Kaufold is set forth above but appears to be silent with regards to a passive transport mechanism.
McDaniel (US 2021/0015108), with an effective filing date of (at least) 8/29/2020, teaches pathogen inactivating agents typically diffuse to the surface of polymeric materials to provide anti-microbial activity (Paragraph [0058]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the pathogen inactivating material of Kaufold at an amount such that it comes to the surface as a result of diffusion as taught by McDaniel to arrive at the claimed invention. One would have been motivated to do so to successfully deploy the antimicrobial agent for a more sterile surface.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufold (US 2018/0009995) as applied to claim 1 above, and further in view of Gopal (US 2021/0277234).
	Regarding claim 13,  Kaufold is set forth above but appears to be silent with regards to an air filter.
	Gopal (US 2021/0277234) teaches that polymer compositions with antimicrobial properties are useful as air filters (Paragraph [0181], [0186]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kaufold such that the antimicrobial polymer device is used as an air filter as taught by Gopal to arrive at the claimed invention. One would have been motivated to do so to fulfill the need of treating air. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufold (US 2018/0009995) as set forth above with regards to claim 1, and further in view of Stone (US 5,976,462).
Regarding claim 14, Kaufold is set forth above but appears to be silent with regards to the claimed polymers.
Stone (US 5,976,462) teaches a disinfecting composition comprising a virucide and polyactic acid (Claim 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Kaufold such that the polymer comprises polyactic acid as taught by Stone to arrive at the claimed invention. One would have been motivated to do so in order to use an known and effective polymer for the purpose of containing the antimicrobial composition to arrive at a successfully operating device. The combination of familiar prior art elements according to known means in order to arrive at results that are nothing more than predictable is prima facie obviousness.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 9-10, 13, and 14 have been considered but are moot because the new ground of rejection as necessitated by amendment. The newly cited Kaufold remedies any alleged deficiencies of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1799